COOK, Judge
(concurring in the result):
In my opinion, appellant’s failure to object to the admissibility of the evidence waived any issue as to the legality of his apprehension and search of his person. United States v. Wilson, 6 M.J. 214 (C.M.A.1979). Thus, I need not now resolve the other issues raised by appellant before this Court. See my separate opinion in United States v. Davis, 8 M.J. 79 (C.M.A.1979). Accordingly, I join in affirming the decision of the United States Army Court of Military Review.